EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Nilesh Amin on January 3, 2022.

The application has been amended as follows:
In the Claims:
Amend Claim 1 to the following: 
1.	(Currently Amended) A method, comprising:
receiving, by a first network device comprising a processor, a text string based on a user input into a field of a graphical user interface associated with a second network device comprising a server;
prior to storage of the text string by the second network device, determining, by the first network device, whether the text string comprises sensitive personal information, wherein the determining comprises[[ing]]:
inputting the text string to a sensitive personal information tool for analysis of whether the test string comprises the sensitive personal information, and
determining an expiration of a defined period of time without receiving a confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information, and
in response to the not receivingthe confirmation from the sensitive personal information tool that the text string does not comprise the sensitive personal information within the defined period of time, facilitating, by the first network device, 
in response to determining that the text string comprises the sensitive personal information:
facilitating, by the first network device, preventing the storage of the text string by the second network device, comprising:
removing the sensitive personal information from the text string to generate a filtered text string, and
sending the filtered text string to the second network device, and
facilitating, by the first network device, providing an alert message for display on the graphical user interface comprising an indication that the text string comprises the sensitive personal information and that the sensitive personal information has not been stored, and comprising the filtered text string.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:

Claims 1, 11, and 18:
The prior art discloses a variety of systems and method for redacting data and/or preventing the storage of sensitive data. 
The known prior art fails to disclose or suggest each and every limitation together as claimed. Additionally, the examiner cannot determine a reasonable motivation, either in the known prior art or the existing case law, to combine the known elements to render the claimed invention. 
Thus, claims 1, 11, and 18 are allowable.

Claims 2-10, 12-17, 19, and 20:
	The claims are dependent upon Claims 1, 11, or 18, respectively, and are thus allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Rathod, US Publication 2018/0350144, System and method for redacting data after the expiration of a time period.
Sahoo et al., US Publication 2019/0050600, System and method for hiding the arrival of messages containing sensitive information upon the expiration of a login time period.
Iyer et al., US Patent 10,135,796, System and method for redacting data after the expiration of a session.
Malassenet et al., US Patent 10,289,816, System and method for disabling redaction after the expiration of a time period. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790.  The examiner can normally be reached on Monday-Friday 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW R DYER/Primary Examiner, Art Unit 2176